Citation Nr: 0822429	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  05-34 131	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the post operative 
residuals of a right nephrectomy.  

2.  Entitlement to a total disability rating, for 
compensation purposes, based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active service extended from September 1952 to 
September 1955.  He is a Purple Heart recipient.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  A December 2004 RO decision denied service 
connection for a left kidney injury and removal.  The veteran 
subsequently clarified that the claim involved the right 
kidney.  A September 2006 supplemental statement of the case 
corrected the issue to status post right nephrectomy.  A 
total disability rating, for compensation purposes, based on 
individual unemployability (TDIU) was denied by the RO in 
February 2007.  

In April 2008, a hearing was held at the RO before the 
undersigned Veterans Law Judge, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  


FINDINGS OF FACT

1.  There is no competent evidence linking the veteran's 
right nephrectomy to disease or injury during his active 
service.  

2.  The service-connected disabilities are of sufficient 
severity as to prevent the veteran from engaging in some form 
of substantially gainful employment consistent with his 
education and occupational experience.  


CONCLUSIONS OF LAW

1.  The post operative residuals of a right nephrectomy were 
not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 101(16), 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).  

2.  The criteria for a total disability rating, for 
compensation purposes, based on individual unemployability 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the appellant in August 2004 for the kidney 
claim and December 2006 for the TDIU claim.  These letters 
fully addressed all four notice elements and were sent prior 
to the initial AOJ decisions on these matters.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.


Duty to Assist

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA clinical 
records, as well as VA medical examinations and medical 
opinions.  All available private medical records identified 
by the veteran have been obtained.  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  




Service Connection

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 
C.F.R. § 3.303 (2007); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

At his April 2008 Board hearing, the veteran testified to the 
effect that a mortar shell explosion caused a large rock to 
hit him over the kidney, leaving a large bruise and 
abrasions.  He urinated blood right after that and 
periodically for years thereafter.  Testing reportedly 
disclosed an injury to the urethra coming from the bladder.  
There was a broken blood vessel.  Urine could not go into the 
bladder and backed up into the kidney, necessitating the 
removal of the kidney.  

As a lay witness, the veteran is competent to report what he 
actually experienced.  He is competent to report that he was 
injured over the kidney area during his Korean combat 
service.  He is also competent to know that he had surgery.  
However, he does not have the necessary medical training and 
experience to provide competent evidence as to medical 
etiology.  That is, he does not have the expertise to provide 
competent evidence connecting the injury in service to the 
surgery years later.  38 C.F.R. § 3.159(a) (2007); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The service medical records do not support the claim.  They 
do not show any bruise, abrasion, or other injury in the 
kidney area.  They do not show any kidney or related 
genitourinary disorder in service.  The August 1955 
separation examination appears to be thorough and a dilated 
inguinal ring was noted.  No other abdominal or visceral 
abnormalities were reported.  The genitourinary system was 
normal.  Testing included a urinalysis with a normal specific 
gravity, normal microscopic findings, and was negative for 
albumin and sugar.  

A VA examination was provided for the veteran's wound 
residuals in November 1955.  The veteran reported a wound to 
the right elbow, a blast concussion which left him 
unconscious, awakening with a headache, he had also been 
treated for a respiratory infection during boot camp.  There 
were no reports of an injury over the kidneys or complaints 
of symptoms in that area, blood in his urine, or other 
symptoms involving the genitourinary system.  The examiner 
reported that the genitourinary system was normal.  

Subsequently, many years passed without any medical 
documentation.  Significantly, despite attempts to obtain 
private medical records, there is no documentation of the 
1977 kidney surgery.  The veteran reported that the surgery 
had taken place at a private hospital and the RO requested 
those records.  The records received covered a period from 
April 1997 to August 2004.  The April 1997 record was for a 
probable gastroenteritis, but it did have a history of a 
nephrectomy many years earlier because of trauma in the 
Korean conflict.  This history does not indicate that there 
was any review of the records or personal knowledge by the 
writing physician.  Rather, the vague reference to the 
nephrectomy many years earlier, without specifics, indicates 
that this history was provided by the veteran.  A history 
provided from a claimant's memory does not make it competent 
medical evidence just because it is transcribed by a doctor.  
See Swann v. Brown, 5 Vet. App. 229 (1993); Coghill v. Brown, 
8 Vet. App. 342 (1995).  Thus, the history found in these 
private records, many years after service and many years 
after the surgery is not competent medical evidence of a 
connection between service and the surgery.  

The only other evidence addressing a connection is found in 
the report of the September 2006 VA genitourinary 
examination.  The veteran provided a history that the same 
day that he sustained his shell fragment wounds, he was hit 
in the right flank or kidney area by a rock.  He reported 
that he had hematuria and was seen for it in service.  The 
examiner reviewed the claims folder and service medical 
records, but could not find any documentation.  The veteran 
reported having a right nephrectomy in 1977.  He complained 
that he currently had pain in the area, which came and went.  
Physical examination disclosed a scar measuring 23 
centimeters.  It was well healed and nontender.  There was no 
keloid formation, discharge, other activity, bladder 
distention, or pitting edema.  The veteran did complain of 
tenderness in the right costovertebral angle.  The assessment 
was residual status post right nephrectomy.  The examiner 
commented that it could not be related to the reported injury 
in service without resort to speculation, based on the 
available information.  


Conclusion

While the veteran may feel that his right nephrectomy was 
necessitated by residuals of his injury in combat in Korea, 
there is no competent evidence to support a connection 
between his combat injury and the kidney surgery many years 
later.  To the contrary, the competent evidence is against 
the claim.  The service medical records show normal findings 
on the examination of separation from service, in 1955.  A 
1955 VA examination also had normal findings.  Thereafter, 
approximately 24 years passed from the 1953 injury to the 
1977 surgery without any medically documented complaint.  
Evidence of a prolonged period without medical complaint and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The service 
medical records, the 1955 VA examination report, and the 
passage of many years from injury to surgery form a 
preponderance of evidence against the claim.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  


Total Rating (TDIU)

The veteran is currently rated as 70 percent disabled by 
PTSD, and noncompensably disabled by shell fragment scars of 
the right elbow and right knee.  He contends that his PTSD 
keeps him from working.  At his April 2008 Board hearing, he 
testified of his attempts to work and his difficulties 
dealing with people.  

A TDIU may be assigned where the schedular rating is less 
than total, when a veteran is unable to secure or follow a 
substantially gainful occupation as a result of service 
connected disabilities; provided that if there is only one 
such disability it is ratable at 60 percent or more, and that 
if there are two or more such disabilities, one is ratable at 
40 percent or more, and there is sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).  

Pertinent to this case is the global assessment of 
functioning (GAF) scale, which reflects the psychological, 
social and occupational functioning on a hypothetical 
continuum of mental health-illness.  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994).  
See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  

The only evidence against the claim is the report of an 
October 2004 VA PTSD examination, which concluded that the 
veteran did not meet the criteria for a diagnosis of PTSD.  
The examiner assigned a diagnosis of adjustment disorder with 
depressed mood and a GAF score of 70.  A GAF from 61 to 70 
indicates some mild symptoms, (e.g., depressed mood and mild 
insomnia); or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  

Subsequent medical opinions were to the effect that the 
veteran had PTSD and service connection for PTSD was granted.  
GAF scores were 50 on a PTSD examinations in February and 
August 2006, 50 on hospitalization from February to April 
2006, 50 in clinical notes of May and August 2006, 48 on a 
PTSD examination in August 2006, and 48 on a medical 
management note of February 2007.  A GAF of 41 to 50 is 
defined as "Serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting); or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  DSM-
IV, at 32; Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

For the October 2004 examination, the veteran gave a history 
of working in sales for many years, from 1964 to 1993.  
Thereafter, he did some work at a local golf course.  The 
vast bulk of the veteran's work experience is in sales.  
Success in this filed requires a good deal of inner drive and 
motivation as well as being outwardly personable with people.  
These qualities are particularly impaired by the veteran's 
service-connected PTSD.  The reports of recent examinations, 
in February and August 2006, shows the veteran has problems 
with his mood and has been assaultive, angry, and 
argumentative.  He has become irritable and angry, with 
increased anxiety, anhdonia, and decreased socialization.  
With this symptomatology, it is inconceivable that he could 
function in any sales capacity consistent with his education 
and experience.  He could even be expected to have 
difficulties functioning in occasional work at the golf 
course.  

Finally, VA conducted a vocational rehabilitation assessment 
in April 2007, and concluded that in view of his background, 
conditions, and stage of life, it was unlikely he would be 
able to secure or maintain gainful employment.  

While this examiner did not specifically point to the 
veteran's psychiatric condition as specifically preventing 
him from being employed, it was prominently mentioned in the 
report.  And, giving the veteran the benefit of the doubt, 
the Board finds that the evidence supports the TDIU claim.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for the post operative residuals of a 
right nephrectomy is denied.  

A total disability rating, for compensation purposes, based 
on individual unemployability is granted, subject to the laws 
and regulations governing the payment of monetary awards.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


